318 So.2d 772 (1975)
In re Stewart WEAVER
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTY. GENERAL.
SC 1430.
Supreme Court of Alabama.
September 11, 1975.
Rehearing Denied October 2, 1975.
William J. Baxley, Atty. Gen., Kermit M. Downs, Asst. Atty. Gen., for the State, petitioner.
No appearance for respondent.
JONES, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Weaver v. State, 56 Ala.App. 29, 318 So.2d 768.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and SHORES, JJ., concur.